UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6418


WILLIE FRAZIER,

                  Petitioner - Appellant,

          v.

WARDEN STEVENS,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Joseph F. Anderson, Jr., District
Judge. (4:09-cv-00302-JFA)


Submitted:   May 20, 2010                    Decided:   May 28, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Frazier, Appellant Pro Se.    Donald John Zelenka, Deputy
Assistant Attorney General, James Anthony Mabry, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Willie Frazier seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                      28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief    on    the      merits,    a   prisoner    satisfies       this      standard    by

demonstrating         that     reasonable        jurists    would       find    that     the

district       court’s     assessment      of    the     constitutional         claims    is

debatable      or     wrong.       Slack    v.    McDaniel,       529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at   484-85.          We   have    independently         reviewed       the    record    and

conclude       that      Frazier    has    not    made     the    requisite      showing.

Accordingly,        we     deny    Frazier’s      motion    for    a    certificate      of

appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately



                                             2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3